
	
		I
		111th CONGRESS
		1st Session
		H. R. 873
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. DeGette (for
			 herself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  human embryonic stem cell research.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Research Enhancement Act of
			 2009.
		2.Human embryonic
			 stem cell researchPart H of
			 title IV of the Public Health Service
			 Act (42 U.S.C. 289 et seq.) is amended by inserting after section
			 498C the following:
			
				498D.Human
				embryonic stem cell research
					(a)In
				GeneralNotwithstanding any other provision of law (including any
				regulation or guidance), the Secretary shall conduct and support research that
				utilizes human embryonic stem cells in accordance with this section (regardless
				of the date on which the stem cells were derived from a human embryo).
					(b)Ethical
				RequirementsHuman embryonic stem cells shall be eligible for use
				in any research conducted or supported by the Secretary if the cells meet each
				of the following:
						(1)The stem cells
				were derived from human embryos that have been donated from in vitro
				fertilization clinics, were created for the purposes of fertility treatment,
				and were in excess of the clinical need of the individuals seeking such
				treatment.
						(2)Prior to the
				consideration of embryo donation and through consultation with the individuals
				seeking fertility treatment, it was determined that the embryos would never be
				implanted in a woman and would otherwise be discarded.
						(3)The individuals
				seeking fertility treatment donated the embryos with written informed consent
				and without receiving any financial or other inducements to make the
				donation.
						(c)GuidelinesNot
				later than 60 days after the date of the enactment of this section, the
				Secretary, in consultation with the Director of NIH, shall issue final
				guidelines to carry out this section.
					(d)Reporting
				RequirementsThe Secretary shall annually prepare and submit to
				the appropriate committees of the Congress a report describing the activities
				carried out under this section during the preceding fiscal year, and including
				a description of whether and to what extent research under subsection (a) has
				been conducted in accordance with this
				section.
					.
		
